Order reversed on the law and the facts and motion of receiver-defendant to open default and vacate order of October 23, 1931, and judgment entered thereon granted, without costs. As a matter of discretion, and as a furtherance of justice, we are of the opinion that the judgment obtained by the plaintiff against the defendant was improper and should not be permitted to stand. To compel defendant as receiver of the defunct corporation to pay the amount of said judgment would deny to the general creditors and the bondholders of the defunct corporation the right to share pro rata in the assets of the corporation to be administered by the receiver. Under the peculiar circumstances in this ease and in the interests of justice, therefore, we think the judgment should be vacated and the plaintiff must seek redress through the usual channels of receivership liquidation and administration. Appeals from orders denying receiver-defendant’s motions to resettle order and to vacate order of March 15, 1932, dismissed, without costs. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.